Citation Nr: 0210049	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to September 14, 1999, 
for the award of service connection for cold injury residuals 
of the hands and feet. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to June 
1952; this was honorable service.  He also served from 
November 1953 to July 1955; and this was not valid service 
for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO decision which granted the 
veteran's claim of service connection for cold injury 
residuals and assigned an effective date of September 14, 
1999.

During a January 2002 Travel Board hearing, claims for an 
increased rating for cold injury residuals and for dermatitis 
were raised; these claims have not been developed for 
appellate review and are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  By a December 1970 RO decision, service connection for 
frostbite residuals was denied; the veteran was informed of 
his appellate rights, and he did not appeal. 

2.  A noncompensable evaluation is in effect for dermatitis.  
A VA medical record dated on May 28, 1999, reflects the 
diagnosis of status post frostbite damage to the fingers.  In 
September 1999, a claim specifying the benefit was received.

3.  There is no evidence earlier than May 28, 1999, but after 
the December 1970 RO decision which shows that the veteran 
had cold injury residuals which were related to service and 
which may constitute an informal claim to reopen.



CONCLUSION OF LAW

The legal criteria have been met for an effective date of May 
28, 1999, for the award of service connection for cold injury 
residuals.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1948 to June 
1952; this was honorable service. 

In his initial application for service connection in July 
1955, the veteran claimed he had boils and a rash of the 
body.  He did not indicate he had residuals of frostbite.  By 
a September 1955 RO decision, it was determined that 
dermatitis was incurred in service, but less than 10 percent 
disabling.  In view of the circumstances, the claim for 
compensation was denied. 

In September 1970, the RO received the veteran's application 
for service connection for residuals of frostbite.  In 
December 1970, attempts were made to secure all of the 
veteran's service medical records.  By a December 1970 RO 
decision, service connection for residuals of frostbite was 
denied.  At the time, there was no evidence in the service 
medical records showing frostbite or residuals thereof.  By a 
January 1971 letter, the veteran was informed that his claim 
had been denied.  He was also informed of his appellate 
rights. 

A VA outpatient treatment record dated on May 28, 1999, 
reflects that the veteran reported having frostbite while in 
Korea.  Following an examination, he was assessed as having 
status post frostbite damage to the fingers.  Other VA 
outpatient treatment records, dated in July and October 1999, 
show that the veteran was again assessed as having status-
post frostbite of the fingers.

On September 14, 1999, the RO received the veteran's 
application to reopen a claim of service connection for cold 
war injuries - numbness of the feet and hands, abnormal nail 
growth, sensitivity to cold and tingling feelings (i.e. 
residuals of frostbite).

By a March 2000 RO decision, service connection for cold 
injury residuals was granted as of September 14, 1999. 

In July 2000, the RO received a newspaper article regarding 
frostbite in servicemen.

At a July 2000 RO hearing, the veteran testified that he 
sustained cold injuries during his Korean War service in the 
1950s.  Thereafter, he said, he treated his frostbite when he 
could afford to see civilian doctors, and through home 
remedies.  He said he could not remember what doctors he saw.  
He filed a claim of service connection for cold injuries in 
1970.  He said he did not recall being examined at the time 
he filed his initial claim.  When his claim was denied in the 
1970s, he said he was told by a VA employee that it was 
useless to appeal and that frostbite was not "recognized."  
He said that he filed another claim in 1999 after reading a 
newspaper article regarding frostbite among servicemen.  

At a January 2002 Travel Board hearing, the veteran testified 
that he had filed a claim of service connection for frostbite 
in 1970.  He said he was not afforded the benefit of a VA 
examination after filing his claim.  Had he been given a VA 
examination at that time, he said, he would have been 
diagnosed as having frostbite. When his claim was denied in 
1970, he said, he was unaware he could file an appeal.  He 
said that his frostbite never went away. 


II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The record shows that the veteran was 
properly notified of the March 2000 RO decision, which 
assigned him an effective date of September 14, 1999, for the 
grant of service connection for cold injury residuals.  The 
veteran was issued a statement of the case (in June 2000) and 
a supplemental statement of the case (in June 2001).  In sum, 
VA has met its duty to inform the veteran. 

The Board also notes that the SOC and SSOC advised the 
veteran of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no other specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

Earlier Effective Date

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

A review of the claims files shows that in December 1970, the 
RO denied a claim of service connection for cold injury 
residuals.  The veteran was informed of the decision and he 
did not appeal; as such, the RO's decision became final.  See 
38 U.S.C.A. § 7105.  On September 14, 1999, VA received the 
veteran's application to reopen a claim of service connection 
for cold injury residuals.  Given the foregoing, it is 
concluded that the veteran's application, received by the RO 
on September 14, 1999, was a "reopened" claim.  See 38 C.F.R. 
§ 3.160(e). 

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  Thus, as a reopened claim, the earliest date for 
which entitlement to service connection for cold injury 
residuals could normally be granted is the date of receipt of 
the veteran's claim.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  
Clearly, September 14, 1999, is a claim by the veteran.

However, in this case it appears that another regulation is 
for application.  Under 38 C.F.R. § 3.157(b)(1) once a formal 
claim for compensation has been allowed, or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of treatment by VA will be accepted as an informal 
claim for increase or to reopen if the report relates to a 
disability for which service connection had previously been 
established or  when a claim specifying the benefit sought is 
received with 1 year.  38 C.F.R. § 3.157(a) and (b).  The 
regulation defines when something may be treated as a claim.  
The Board notes that the Court recently recognized the 
distinction between the terms compensation and service 
connection.  Myers v. Principi, 00-1267 (August 13, 2002).  
In this case, per 38 C.F.R. § 3.157, in 1955, compensation 
was denied for dermatitis, although it was service-connected.  
Thus, compensation had been denied because a disability was 
not compensable in degree.  In May 1999, he was treated for a 
cold injury at a VA facility and a claim specifying the 
benefit sought was received from the veteran within 1 year.  
Thus, pursuant to 38 C.F.R. § 3.157 the Department has 
decided to relate back a claim to other action taken by the 
veteran.  The Board notes that if section 3.157 applied only 
to conditions for which service connection had previously 
been established the terms "reopen" or a "claim specifying 
the benefit sought" would have no meaning.  (The Board notes 
that this regulation has been the subject of numerous 
unpublished opinions of the General Counsel.) 

A review of the claims files shows that within the year 
preceding receipt of the veteran's claim on September 14, 
1999, the earliest medical evidence which could be considered 
for cold injury residuals under 38 C.F.R. § 3.157 is a VA 
outpatient treatment report, dated on May 28, 1999.  
Alternatively stated, for the period from September 13, 1998, 
to September 14, 1999, the earliest evidence of treatment for 
cold injury residuals which could be considered an informal 
claim under 38 C.F.R. § 3.157 is a May 28, 1999, VA 
outpatient treatment report.  There is nothing earlier than 
May 28, 1999, that could be considered a claim, an informal 
claim, VA treatment, a claim for increase under 38 C.F.R. 
§ 3.157 or a claim to reopen under 38 C.F.R. § 3.157. 

The veteran appears to contend that he is entitled to an 
effective date of 1970 as this is when he first attempted to 
file a claim of service connection for cold injury residuals.  
After his claim was denied, he said, he was told by a VA 
employee that it was useless to file an appeal.  The claims 
file, however, does not reveal any corroborative evidence of 
this.  However, even assuming what the veteran says is true, 
it is noted that the Court has held that "erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits," McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994), and thus, the veteran's claim as to what 
this individual allegedly told him concerning the viability 
of an appeal cannot provide a basis for an earlier effective 
date.  It is noted that the veteran has conceded that he did 
not file a notice of disagreement to the December 1970 RO 
decision.  In the absence of a notice of disagreement, the 
RO's December 1970 decision is final.

In conclusion, the veteran is entitled to an earlier 
effective date of May 28, 1999, for the award of service 
connection for cold injury residuals.



ORDER

Entitlement to an effective date of May 28, 1999, for the 
award of service connection for cold injury residuals is 
granted. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

